Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 01/13/2022:
Claims 1-21 have been examined.
Claims 1-21 have amended by Applicant.
Claims 1-21 have been allowed.

Response to Amendment
Specification
1.	The amendments to specification with corrected typos in Para [0003, 0026, 0077, 0093] is being acknowledged and considered by the examiner.

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(a) or 112 1st paragraph rejections to claims 1, 8 and 15 from the previous Office Action.
2.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-21 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search and additional search in response to amended claims, the examiner was able to find the closest prior art of record, which is CHEN (Pub. No.: WO2018170472A1) and LU (Pub. No.: US20180336697A1) taken either individually or in combination with other prior art of VORA (Pub. No.: US20190331497A1), Agarval (Pub. No.: US20190265046A1), Huval (Pub. No.: US20190243372A1), Caulfield (Pub. No.: US20190180499A1), Campbell (Pub. No.: US20190107623A1), LU (Pub. No.: US20180336697A1), Allen (Pub. No.: US20160266256A1) and Weed (US Pat. No.: 10088559B1), who 
In regards to claims 1-21, CHEN (Pub. No.: WO2018170472A1) and LU (Pub. No.: US20180336697A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
creating, for each of a plurality of sequential light detection and ranging (LiDAR) frames in an online point cloud, a probability offset volume that represents an overall matching cost between a first set of keypoints from the online point cloud and a second set of keypoints from a pre-built point cloud map; 
compressing the probability offset volume into a plurality of probability vectors across a X dimension, a Y dimension, and a yaw dimension; 
providing each probability vector of the probability offset volume to a plurality of recurrent neural networks (RNNs); and 
generating, by the plurality of RNNs, a trajectory of localization results across the plurality of sequential LiDAR frames.



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662